COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-10-428-CR

WILLIAM SMITH                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                     STATE

                                     ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                     ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                      ----------

      We have considered AAppellant’s Withdrawal Of Notice Of Appeal.@ The

motion complies with rule 42.2(a) of the rules of appellate procedure. See Tex.

R. App. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.2(a), 43.2(f).

                                               PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

      1
       See Tex. R. App. P. 47.4.
DELIVERED: March 10, 2011




                            2